Citation Nr: 0012100	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-06 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to Class III Department of Veterans Affairs 
outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND

The veteran had active service from October 1942 to January 
1946.

This appeal arose from a January 1998 decision by the 
Department of Veterans Affairs (VA) Medical Center, 
Minneapolis, Minnesota (VAMC), denying the veteran's claim 
for outpatient dental treatment.

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in March 1999 in order to secure additional records.

While this appeal has been pending, a new regulation 
concerning procedures for reconsideration of claims for 
reimbursement for non-VA care, and certain other benefits 
administered by the Veterans Health Administration (VHA), was 
promulgated and became final, effective from August 17, 1999.  
See 38 C.F.R. § 17.133 (Effective August 17, 1999).  The new 
regulation provides, in pertinent part, that...

[a]n individual who disagrees with the initial 
decision denying the claim in whole or in part 
may obtain reconsideration under this section by 
submitting a reconsideration request in writing 
to the Director of the healthcare facility of 
jurisdiction within one year of the date of the 
initial decision.  The reconsideration decision 
will be made by the immediate supervisor of the 
initial VA decision-maker.  The request must 
state why it is concluded that the decision is 
in error and must include any new and relevant 
information not previously considered.  Any 
request for reconsideration that does not 
identify the reason for the dispute will be 
returned to the sender without further 
consideration.  The request for reconsideration 
may include a request for a meeting with the 
immediate supervisor of the initial VA decision-
maker, the claimant, and the claimant's 
representative (if the claimant wishes to have a 
representative present).  Such a meeting shall 
only be for the purpose of discussing the issues 
and shall not include formal procedures (e.g., 
presentation, cross-examination of witnesses, 
etc.).  The meeting will be taped and 
transcribed by VA if requested by the claimant 
and a copy of the transcription shall be 
provided to the claimant.  After reviewing the 
matter, the immediate supervisor of the initial 
VA decision-maker shall issue a written decision 
that affirms, reverses, or modifies the initial 
decision.  38 C.F.R. § 17.133.

As the veteran has not yet had the opportunity to 
request reconsideration of the adverse determination 
made by the VAMC, and to request, if he chooses to do 
so, a meeting with the immediate supervisor of the 
initial decision-maker, in order to ensure full 
compliance with due process requirements, the case 
must be REMANDED to the Regional Office (RO) for the 
following development:

1.  The RO should transfer the veteran's 
claims file to the VAMC.  The VAMC should 
notify the veteran and his representative 
of his right to request reconsideration, 
and a meeting with the immediate 
supervisor of the initial VA decision-
maker, pursuant to regulation 38 C.F.R. 
§ 17.133, and allow him the appropriate 
opportunity to do so.

2.  In the event that the veteran 
requests reconsideration of the 
determination made by the VAMC, the VAMC 
should ensure that the provisions of 
38 C.F.R. § 17.133 concerning any 
requested meeting, and the issuance of a 
written decision by the immediate 
supervisor of the initial VA decision-
maker, are followed.

3.  In the event that a meeting is held 
pursuant to 38 C.F.R. § 17.133 and the 
veteran requests that the meeting be 
taped and transcribed, the VAMC should 
ensure that a copy of the transcript of 
such meeting is placed in the claims file 
for review.

4.  After the development requested has 
been completed, the VAMC should again 
review the record.  If an additional 
meeting was held and additional evidence 
or testimony was elicited, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




